                 Case 2:18-cv-02186-TJS Document 18 Filed 01/13/20 Page 1 of 3
'
                                                                  ..
    James Everett Shelton
    316 Covered Bridge Road
    King of Prussia, PA 19406
    (484) 626-3942,'    ··i ;;•(, r_

    J eshel ton595@gmail.com

    Plaintiff, Pro Se

                                 IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JAMES EVERETT SHELTON
                   ~   ,I   •   "lo.   •    ~   .,.   "   •   ~
                                                                  No. 2: 18-cv-02186
                    Plaintiff,
                 v.
    CAPITAL ADVANCES LLC, &
    CARMELA MORELLI
                   Defendants
                                           SATISFACTION OF JUDGMENT:

               Plaintiff James Everett Shelton hereby gives notice that the Judgment in the amount of

    $4;500.00 entered by the Court on July 25, 2018 (ECF No. 13) against Defendants Capital
    . LJ, •.

    Advances LLC and Carmela Morelli has been satisfied in full.




                                                                                       Respectfully Submitted,

    Dated: l/8/2020 . · ·

                                                                                      James Everett Shelton
                                                                                  316 Covered Bridge Road
                                                                                  King of Prussia, PA 19406
                                                                                             (484) 626-3942
                                                                                  Jeshelton595@gmail.com

                                                                                              Plaintiff, Pro Se
                     Case 2:18-cv-02186-TJS Document 18 Filed 01/13/20 Page 2 of 3


                                                          •
     James Everett Shelton
     316 Covered Bridge Road
     King of Prussia, PA 19406
     (484) 626-3942
     Jeshelton595@gmail.com

     Plaintiff, Pro Se

                                   IN THE UNITED STATES DISTRICT COURT

                              .FOR THE EASTERN DISTRICT OF PENNSYLVANIA


,.
     JAMES EVERETT SHELTON
     ~   ..   •                             'II
                                                                 No. 2:18-cv-02186
                     Plaintiff,·
                      v.
     CAPITAL ADVANCES LLC, &
     CARMELA MORELLI
                    Defendants

                  SATISFACTION OF CLERK'S JUDGMENT TAXING COSTS {ECF NO. 16-17):

                    Plaintiff James Everett Shelton hereby gives notice that the Judgment entered by the

     Clerk of Court against Defendants Capital Advances LLC and Carmela Morelli taxing costs in

     the amount of $585.00 on May 7, 2019 (ECF No. 16-17) has been satisfied in full.


                                                                                     Respectfully Submitted,

     Dated: 1/8/2020                                                        ~(J&~
                                                                           · · ·       James Everett Shelton
                                                                                   316 Covered Bridge Road
                                                                                   King of Prussia, PA 19406
                                                                                              (484) 626-3942
                                                                                   Jeshelton595@gmail.com

                                                                                             Plaintiff, Pro Se
Case 2:18-cv-02186-TJS Document 18 Filed 01/13/20 Page 3 of 3
